IN THE SUPREME COURT OF MISSISSIPPI

                             NO. 2017-CA-01047-SCT

KPMG, LLP

v.

SINGING RIVER HEALTH SYSTEM a/k/a
SINGING RIVER HOSPITAL SYSTEM


DATE OF JUDGMENT:                       07/12/2017
TRIAL JUDGE:                            HON. WINSTON L. KIDD
TRIAL COURT ATTORNEYS:                  KRISTI ROGERS BROWN
                                        EDWARD C. TAYLOR
                                        PATRICIA ANNE GORHAM
                                        AMELIA TOY RUDOLPH
                                        R. DAVID KAUFMAN
                                        TAYLOR BRANTLEY McNEEL
COURT FROM WHICH APPEALED:              HINDS COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                R. DAVID KAUFMAN
                                        AMELIA TOY RUDOLPH
                                        PATRICIA ANNE GORHAM
                                        TAYLOR BRANTLEY McNEEL
ATTORNEYS FOR APPELLEE:                 EDWARD C. TAYLOR
                                        KRISTI ROGERS BROWN
NATURE OF THE CASE:                     CIVIL - OTHER
DISPOSITION:                            AFFIRMED AND REMANDED - 10/25/2018
MOTION FOR REHEARING FILED:
MANDATE ISSUED:



      BEFORE RANDOLPH, P.J., COLEMAN AND CHAMBERLIN, JJ.

      RANDOLPH, PRESIDING JUSTICE, FOR THE COURT:

¶1.   Singing River Health System a/k/a Singing River Hospital System (“Singing River”)

sued KPMG, LLP, in Hinds County Circuit Court. KPMG sought to compel arbitration of
Singing River’s claims. The circuit court declined to order Singing River to the arbitral

forum, and KPMG appealed. The Court affirms the trial court’s order denying KPMG’s

motion to compel arbitration and remands the case for further proceedings.

                       FACTS AND PROCEDURAL HISTORY

¶2.    Singing River is a county-owned community hospital and a political subdivision of

Jackson County, Mississippi, organized in accordance with the community-hospital statutes

and governed by a board of trustees. Miss. Code Ann. §§ 41-13-10 to -107 (Rev. 2013).

Singing River is the second largest employer in Jackson County, employing approximately

2,400 employees. KPMG is one of the largest audit, tax, and advisory firms in the United

States. KPMG (and its predecessor firm, Peat Marwick) audited Singing River’s financial

statements from 1978 to 2012.

¶3.    In fiscal years 2008 through 2012, Singing River’s former Chief Financial Officer

Michael Crews signed engagement letters issued by KPMG regarding proposed auditing

services. The 2008 and 2009 letters had various attachments that contained dispute-

resolution provisions. In 2010, 2011, and 2012, KPMG issued a two-page letter, which was

to serve as an “amendment” to the March 31, 2009, letter. The only attachment to these two-

page letters was a single appendix, labeled “Services and Billing Schedule.” For those three

years, no separate attachment regarding dispute resolution had been included.

       Fiscal Year 2008

¶4.    On May 7, 2008, the Singing River Audit and Compliance Committee (“Committee”)




                                             2
met and discussed KPMG’s 2008 proposal.1 A relevant portion of the Committee’s minutes

state that

       Mr. Crews reviewed the Engagement Letter for the Fiscal Year 2008 audit by
       KPMG. Mr. Crews discussed the breakdown of proposed audit fees as stated
       on the Billing Schedule of the Engagement Letter in detail. On a motion made
       by Mr. Strickland and a second by Mr. Heidelberg, the Committee voted
       unanimously to approve the Engagement Letter, including all proposed audit
       fees.
       ...

       The members of the Committee agreed that the Management Letter, Report on
       Internal Control, and Engagement Letter should be transmitted to the full
       Singing River Hospital System Board of Trustees with a recommendation for
       approval.

¶5.    The Committee’s minutes are silent as to the terms and conditions of KPMG’s 2008

proposal. Additionally, the letters were neither attached to, nor included in, the minutes of



       1
        A board of trustees of a community hospital is authorized by statute to

       delegate to . . . committees reasonable authority to carry out and enforce the
       powers and duties of the board of trustees during the interim periods between
       regular meetings of the board of trustees; provided, however, that any such
       action taken by an officer or committee shall be subject to review by the
       board, and actions may be withdrawn or nullified at the next subsequent
       meeting of the board of trustees if the action is in excess of delegated
       authority.

Miss. Code Ann. 41-13-35(2) (Rev. 2013). However, the statutory authority to delegate
does not absolve a board of trustees of its own statutory (and common law) duty to “keep
minutes of its official business[.]” Miss. Code Ann. § 41-13-35(3) (Rev. 2013) (emphasis
added). See Dixon v. Green Cty., 76 Miss. 794, 25 So. 665 (1899) (“[T]he board of
supervisors cannot delegate powers [e]ntrusted to that board, to be by that board alone
exercised, to any superintending board.”). Justice Coleman recently wrote for the
unanimous Court that “[a]ll acts of the community hospital board of trustees must be “stated
in express terms and recorded on the official minutes and the action of the board [of
trustees].” Wellness, Inc. v. Pearl River Cty. Hosp., 178 So. 3d 1287, 1291 (Miss. 2015)
(internal alterations omitted).

                                             3
the Committee. The very next day, on May 8, 2008, Crews signed the letter “on behalf of

Singing River Hospital System,” twenty days before the next Singing River Board of

Trustees (“Board”) meeting.

¶6.    The Board met on May 28, 2008. The Board minutes concerning the 2008 letter read

as follows:

       Mr. Crews stated that the Audit & Compliance Committee held a meeting on
       May 7, 2008, during which they approved the Report on Internal Control,
       Management Letter, and fiscal year 2008 Engagement Letter, copies of which
       were included in the agendas in advance of the meeting. After discussion and
       on a motion by Mr. Cronier and a second by Mr. Strickland, the Board voted
       unanimously to approve the minutes of the Audit & Compliance Committee
       meeting held May 7, 2008, Report on Internal Control, Management Letter,
       and fiscal year 2008 Engagement Letter with KPMG, as presented and
       included in the minutes by reference.

The Board failed to recite a single term and/or condition of the 2008 proposal in its minutes.

For example, the minutes are silent as to the date of the letter; the term or length of the

service; the scope of work or service to be performed; the fees, expenses, or charges to be

paid by the hospital; and other contractual provisions, including a now disputed resolution

clause.2 Although the minutes reflect that copies of the vaguely described documents were

included in the Board’s agendas in advance of the meeting, the minutes are unclear what

meeting the minutes are referencing, i.e., the Board’s meeting or the Committee’s meeting

on May 7. Finally, although the minutes state that the 2008 letter had been presented and

incorporated by reference in the minutes, the letter was not attached to the Board’s minutes.



       2
         This illustrative list of contractual terms and conditions based on the facts of this
case is not meant to serve as an exclusive list of what should be included in a public board’s
minute entries.

                                              4
      Fiscal Year 2009

¶7.   On May 7, 2009, only two of the four voting members of the Committee met and

discussed KPMG’s 2009 letter. The Committee’s minutes reflect that

      Mr. Crews presented the Engagement Letter from KPMG for the FY 2009
      audits, including the Financial Statement Audit, A-133 Audit, and the Benefit
      Plan Audit. He reviewed the proposed fee schedule, which is identical to the
      proposed fee schedule on the FY 2008 audit.3

      Mr. Crews also reviewed the Engagement Letter from KPMG for assistance
      in the preparation of the FY 2009 Medicare Cost Report. He reviewed the
      proposed fee for the Cost Report assistance, which is also identical to the
      proposed fees included in the Engagement Letter from the prior year.

      Mr. Crews asked the Committee to approve the Engagement Letters as
      presented. On a motion made by Mr. Heidelberg and a second by Mr.
      Tolleson, the Committee voted unanimously to approve the Engagement
      Letters. The Engagement Letters will also be taken to the SRHS Board of
      Trustees for final approval.

¶8.   The Committee noted that KPMG was to perform a financial statement audit, an A-

133 audit, and a benefit plan audit, but the minutes again failed to include any terms or

conditions. Further, the letter was not attached to the Committee’s minutes. Crews signed

the letter “on behalf of Singing River Health System” on May 14, 2009.

¶9.   Because only two of the four voting members were present at the May 7, 2009,

meeting, a telephonic conference was held on June 23, 2009—one day before the Board was

scheduled to meet—for the express purpose of approving the actions taken at the May 7

meeting, including approval of KPMG’s proposal. The terms and conditions of the 2009




      3
          The 2008 billing schedule and the 2009 billing schedule are not identical.

                                              5
letter were, once again, omitted from the Committee’s minutes. Likewise, the letter was not

attached to the Committee’s June 23, 2009, telephonic conference minutes.

¶10.   The Board met on June 24, 2009. The minutes of the Board reflect that the

Committee’s minutes for May and June were unanimously approved, including the approval

of KPMG’s 2009 proposal:

       Mr. Anderson explained that previous to this meeting, a Board member
       suggested that since there were only two of four Committee members present
       for the May 7, 2009, meeting that the minutes be approved while there was a
       quorum present. For this purpose, a phone poll was conducted of the
       Committee members on June 23, 2009, and minutes were typed to reflect the
       approval with a full quorum present. Copies of the minutes of the June 23,
       2009, phone poll were distributed at the meeting. Mr. Crews explained the
       purpose of the May 7, 2009, Audit & Compliance Committee meeting. After
       discussion and on motion by Mr. Strickland and a second by Ms. Tanner, the
       Board unanimously approved the minutes of the May 7, 2009, Audit &
       Compliance Committee meeting, and the minutes of the phone poll conducted
       on June 23, 2009. Then on a motion by Mr. Tolleson and a second by Mr.
       Strickland, the Board unanimously approved the report on Internal Control,
       Management Letter, fiscal year 2009 Engagement Letter, and Cost Report
       Assistance Engagement Letter, all of which were approved by the Audit &
       Compliance Committee at their meeting held May 7, 2009, as presented and
       included in the minutes by reference.

Again, the Board failed to include a single term and/or condition of the 2009 letter in its

minutes.4 The letter was not attached to the Board’s minutes.5

       Fiscal Years 2010 - 2012

¶11.   The record reflects that the Committee met in 2010, 2011, and 2012 and approved

KPMG’s proposal letters, without reference to any specific terms or conditions and without


       4
        The minute deficiencies described in paragraph 6 also exist in the Board’s 2009
minutes.
       5
           The Board’s agenda had attached materials related to items listed on the agenda.

                                               6
attaching the letters to the minutes. But unlike the previous two years, the Board failed to

take any action concerning KPMG’s letters for fiscal years 2010, 2011, or 2012. The Board’s

minutes reflect that the Board failed to discuss, review, or approve KPMG’s proposals for

those years. The Board’s minutes are devoid of any evidence that Singing River contracted

with KPMG to perform services, much less any terms or conditions of such a contract. The

letters were neither referenced in, nor attached to, the Board’s minutes from 2010 to 2012.

¶12.   In fiscal year 2013, Singing River hired Horne, LLP, to conduct Singing River’s

annual audit. Horne informed Singing River that KPMG’s prior audits had resulted in an

eighty-eight million dollar ($88,000,000.00) overstatement of Singing River’s accounts

receivable.

¶13.   On October 29, 2015, Singing River filed a complaint in Hinds County Circuit Court

against KPMG, alleging separate counts of breach of contract and negligence and/or

professional malpractice based on the audits KPMG performed for Singing River in fiscal

years 2008 through 2012. Singing River alleged that KPMG failed to comply with the

professional auditing and accounting standards expressed in GAAS (Generally Accepted

Auditing Standards), GAGAS (Generally Accepted Government Auditing Standards), and

GAAP (Generally Accepted Accounting Principles), which KPMG had agreed to follow.

Singing River specifically alleged that KPMG’s audits were replete with computational

errors and incorrect assumptions, and that KPMG had not performed basic tests to

substantiate its opinions. Singing River separately alleged that KPMG was negligent and

committed professional malpractice by failing to use the skill, prudence, and diligence other



                                             7
reasonable and prudent auditors would use in similar circumstances, as expressed in the

standards articulated in GAAS, GAGAS, and GAAP.

¶14.   Singing River alleged, inter alia, that, as a direct and proximate result of KPMG’s

audits, Singing River was unaware that its employee-pension plan was underfunded by

approximately one-hundred-fifty million dollars ($150,000,000.00). Further, Singing River

alleged that it was unaware that it was not in compliance with certain bond covenants due to

KPMG’s negligence.

¶15.   In response, KPMG filed a motion to compel arbitration and to stay the proceedings

pending arbitration. KPMG argued that Singing River’s claims arose out of the engagement

letters, and that those engagement letters contained a valid and enforceable arbitration clause.

KPMG requested the trial court to stay the proceedings and to refer Singing River’s dispute

to binding arbitration. Singing River responded to KPMG’s motion to compel arbitration,

requesting that the court deny KPMG’s motion. A hearing on KPMG’s motion to compel

arbitration was held on June 13, 2016. Then, on July 12, 2017, the trial court issued an order

denying KPMG’s motion to compel Singing River’s claims to arbitration. KPMG appealed.

                                           ISSUES

¶16.   KPMG argues that the trial court erred in denying its motion to compel arbitration,

framing the issues on appeal as follows:

       I.     By denying KPMG’s motion to compel arbitration, the Circuit Court
              declined to give effect to the delegation provision in the contracts that
              states, “Any issue concerning the extent to which any dispute is subject
              to arbitration, or any dispute concerning the applicability, interpretation,
              or enforceability of these dispute resolution procedures, including any
              contention that all or part of these procedures is invalid or


                                               8
              unenforceable, shall be governed by the Federal Arbitration Act and
              resolved by the arbitrators. By operation of this provision, the parties
              agree to forego litigation over such disputes in any court of competent
              jurisdiction.” Was this error?

       II.    Did the Circuit Court err in finding that “the terms of the contract
              herein were not sufficiently spread across the minutes?”

       III.   The Circuit Court found that “the terms of the contract herein were not
              sufficiently spread across the minutes and, thus, the arbitration
              agreement is not enforceable.” Does the Circuit Court’s order apply
              Mississippi’s minutes rule in a way that “singles out arbitration
              agreements for disfavored treatment” and therefore in a manner
              preempted by the Federal Arbitration Act?

       IV.    The Circuit Court failed to give collateral estoppel effect to the decision
              of the United States District Court for the Southern District of
              Mississippi in Jones v. Singing River Health Services Foundation,
              No. 1:14-cv-00447-LG-RHW, 2016 WL 1254385 (S.D. Miss. Mar. 29,
              2016), which found that Singing River and KPMG “entered into a valid
              arbitration agreement.” Was this error?

       V.     Under Mississippi’s doctrine of direct-benefit estoppel, a plaintiff is
              equitably estopped from suing a defendant for alleged breach of
              contract and simultaneously denying that it is bound by provisions in
              that same contract. The Circuit Court failed to address KPMG’s
              argument that Singing River is invoking the audit engagement letters
              to sue KPMG for their alleged breach and simultaneously contending
              that it is not bound by the arbitration provisions contained in those same
              engagement letters. Was this error?

                                STANDARD OF REVIEW

¶17.   The Court applies a de novo standard of review in reviewing the grant or denial of a

motion to compel arbitration. Sawyers v. Herrin-Gear Chevrolet Co., Inc., 26 So. 3d 1026,

1034 (Miss. 2010) (citing E. Ford, Inc. v. Taylor, 826 So. 2d 709, 713 (Miss. 2002)).

                                       DISCUSSION

       I.     Minutes Rule


                                              9
¶18.   In denying KPMG’s motion to compel and in declining to order Singing River’s

claims to the arbitral forum, the trial court ruled that “the terms of the contract herein were

not sufficiently spread across the minutes, and, thus, the arbitration agreement is not

enforceable.” KPMG contests the trial court’s finding and argues that “the engagement

letters were sufficiently spread upon the minutes for 2008 through 2012.”

¶19.   For well over a century, this Court has consistently held that public boards speak only

through their minutes and that their acts are evidenced solely by entries on their minutes.

See, e.g., Wellness, Inc. v. Pearl River Cty. Hosp., 178 So. 3d 1287, 1290 (Miss. 2015)

(board of trustees of community hospital must keep minutes of its official business and

speaks and acts only through its minutes); Ladner v. Harrison Cty. Bd. of Supervisors, 793

So. 2d 637, 639 (Miss. 2001) (board of supervisors can only act through its minutes); Nichols

v. Patterson, 678 So. 2d 673, 677 (Miss. 1996) (boards of supervisors’ contracts, and every

other substantial action taken by them, must be evidenced by entries on their minutes and can

be evidenced in no other way); Bruner v. Univ. of S. Miss., 501 So. 2d 1113, 1116 (Miss.

1987) (minutes of the board of supervisors must be the repository and the evidence of their

official acts); Thompson v. Jones Cty. Cmty. Hosp., 352 So. 2d 795, 796 (Miss. 1977)

(sustaining motion to dismiss because contract was not entered on minutes and enough of the

substance of the contact was not contained in the minutes for a determination of the liabilities

and obligations of the contracting parties without evidence dehors the minutes); Miss. State

Highway Comm’n v. Sanders, 269 So. 2d 350 (Miss. 1972) (state commission bound only

by affirmative action evidenced by an entry on its minutes and one member’s individual acts



                                              10
not binding on the commission); Cheatham v. Smith, 229 Miss. 803, 92 So. 2d 203 (1957)

(boards of trustees of school districts can act only through their minutes); Bd. of Supervisors

of Adams Cty. v. Giles, 219 Miss. 245, 68 So. 2d 483 (1953) (when the board of supervisors’

minutes evidenced what the board did and “showed the substantial provisions of the

contract,” the minutes rule was satisfied); Thornhill v. Ford, 213 Miss. 49, 56 So. 2d 23

(1952) (a board’s contracts are evidenced by the entries on their minutes); Martin v. Newell,

198 Miss. 809, 23 So. 2d 796 (1945) (validity of the contract required an entry of an order

on the minutes of the board); Smith Cty. v. Mangum, 127 Miss. 192, 89 So. 913 (1921)

(board of supervisors of a county can only enter into an express contract by an order spread

upon its minutes); Marion Cty. v. Foxworth, 83 Miss. 677, 36 So. 36 (1904) (contract

entered by board of supervisors evidenced on minutes when stated with certainty and full

detail and stated with clearness the price to be charged for each specific portion); Bridges &

Hill v. Bd. of Supervisors of Clay Cty., 58 Miss. 817 (1881) (boards of supervisors bind

counties only when acting within their range of authority and when their contracts are

evidenced by the entries on their minutes).

¶20.   Like any other public board, a board of trustees of a community hospital is required

to “keep minutes of its official business[.]” Miss. Code Ann. § 41-13-35(3) (Rev. 2013).

       A community hospital board of trustees, as does any public board in the State
       of Mississippi, speaks and acts only through its minutes . . . . And where a
       public board engages in business with another entity, no contract can be
       implied or presumed, it must be stated in express terms and recorded on the
       official minutes and the action of the board . . . .

       However, the entire contract need not be placed on the minutes. Instead, it
       may be enforced where enough of the terms and conditions of the contract are

                                              11
       contained in the minutes for determination of the liabilities and obligations of
       the contracting parties without the necessity of resorting to other evidence.

Wellness, Inc., 178 So. 3d at 1290-91 (alterations omitted) (citations and quotations omitted).

“However, it is the responsibility of the entity contracting with the Board, not the

responsibility of the Board itself, to ensure that the contract is legal and properly recorded

on the minutes of the board.” Id. at 1291 (citations omitted) (internal quotations omitted).6

¶21.   In Wellness, Inc., the Chief Executive Officer of a community hospital signed a

contract on behalf of the hospital for Wellness to provide furnishings, fixtures, equipment,

and systems for the community hospital’s renovation. Id. at 1289. The minutes of the

hospital’s Board of Trustees mentioned Wellness and explained how the renovations were

being financed, but the specific contract with Wellness and its terms were not revealed. Id.

Later, the community hospital sued Wellness alleging, inter alia, fraud, conspiracy, and

breach of contract. Id. The contract with Wellness contained an arbitration clause, so

Wellness filed a Motion to Compel Mediation and (if Necessary) Arbitration. Id. In

response, the community hospital denied any agreement to mediate or arbitrate. Id. The trial

court denied Wellness’s motion to compel, and Wellness appealed. Id.

¶22.   In order to determine whether the Wellness agreement was “sufficiently spread upon

the Board’s minutes such that the Hospital can be said to have agreed to mediate or arbitrate

any disputes with Wellness[,]” Wellness, Inc., 178 So. 3d at 1290, this Court first examined

Thompson v. Jones County Community Hospital, 352 So. 2d 795 (Miss. 1977). In

Thompson, a former community-hospital employee sued the hospital for breach of contract

       6
           See discussion, infra, at Section II.

                                                   12
based on an unpaid salary. This Court affirmed the trial court’s grant of a motion to dismiss

because

       the employment contract itself never had been entered upon the minutes of the
       board of trustees, nor had ‘enough of the substance of the contract’ been
       contained therein. The minutes had stated only that a four-year contract as
       executive director of the hospital had been granted to the plaintiff and that its
       acceptance had been unanimous after ‘appropriate discussions.’ The Court
       stated that because the minutes contained ‘no reference to the salary to be paid
       plaintiff for his services, . . . the Court may not determine the amount of the
       salary.’

Wellness, Inc., 178 So. 3d at 1291 (quoting Thompson, 352 So. 2d at 795-98) (internal

citations omitted). The Court in Thompson then held that, while the entire contract itself

need not be placed on the minutes, “enough of the terms and conditions of the contract” must

be “contained in the minutes for determination of the liabilities and obligations of the

contracting parties without the necessity of resorting to other evidence.” Thompson, 352 So.

2d at 797. Otherwise, the entire contract will be unenforceable. Id.

¶23.   Relying on Thompson, this Court in Wellness, Inc. then examined the community

hospital’s board of trustees’ minutes in reference to the renovation agreement with Wellness.

The portions of the hospital board’s minutes concerning the Wellness agreement were

summarized as follows:

       In September 2011, the Board discussed the reduction in a financing rate, and
       that Wellness would renovate twelve rooms ‘for a cost of less than $5,000.00
       per room.’ The Board also discussed a time frame for the renovation and the
       cost per room at a second meeting in September 2011, and the Board carried
       a motion to continue with the renovation of four rooms at a time. On May 31,
       2012, Trustee Jones ‘tendered a motion to accept Wellness Environment’s
       representation that it is a SINGLE/SOLE SOURCE provider for the materials
       and things’ in the Kingsbridge Lease and Contract that had been discussed at
       a previous Board meeting. The motion was seconded and carried

                                              13
       unanimously. A second motion was tendered ‘to authorize the Chair of the
       Board of Trustees to approve for payment the Wellness Environment invoice
       in the sum of $146,357.00 and to forward the approved invoice to Kingsbridge
       for payment.’ The second motion, too, was seconded and carried unanimously.
       The above-described motions constitute the sole mentions of any contract
       between the Board of Trustees for Pearl River Community Hospital and
       Wellness.

Wellness, Inc., 178 So. 3d at 1291-92.

¶24.   Based on the aforementioned minutes, this Court unanimously held that it would “not

draw an enforceable arbitration clause from such general, imprecise language.” Id. at 1292.

This Court found that “[t]he minutes from the Board of Trustees’ meetings do not set forth

sufficient terms to establish the liabilities and obligations of the parties, and thus the court

cannot enforce the contract, much less the mediation or arbitration clauses therein.” Id. at

1291. The hospital’s contract with Wellness was only “referenced in broad strokes” in the

Board’s minutes, with “little detail as to its terms. . . .” Id. at 1292. The Court then held that

Wellness had not carried its burden of establishing the existence of a contract with the

hospital, so the trial court did not err in denying the hospital’s motion to compel. Id.7

¶25.   In the instant case, the Board’s minutes are exceedingly sparse regarding KPMG’s

proposals. The Board briefly mentioned KPMG’s letters in 2008 and 2009 only. In the years

2010, 2011, and 2012, the Board’s minutes do not reference KPMG’s proposals.




       7
         In another recent decision, the Court of Appeals unanimously followed Wellness,
Inc. in reiterating the century-old rule that public boards speak only through their minutes
and that their actions are evidenced solely by entries on the minutes. Dhealthcare
Consultants, Inc. v. Jefferson Cty. Hosp., 232 So. 3d 192, 193 (Miss. Ct. App. 2017), cert.
denied, 229 So. 3d 714 (Miss. 2017).

                                               14
¶26.   In 2008, the Board’s minutes reflect only that the Board unanimously approved the

minutes of the Committee meeting held May 7, 2008, and the fiscal year 2008 engagement

letter with KPMG. But the minutes of the Board failed to state a single term or condition of

KPMG’s proposal letter, including what KPMG was engaged to do and how much KPMG

was to be paid. The Board’s minutes would be equally uninformative had they been recorded

in ancient hieroglyphics. The liabilities and obligations of both parties under KPMG’s fiscal

year 2008 letter cannot be determined by the Board’s minutes.

¶27.   The May 7, 2008, Committee minutes that were incorporated by reference into the

Board’s minutes state that “Mr. Crews reviewed the Engagement Letter for the Fiscal Year

2008 audit by KPMG. Mr. Crews discussed the breakdown of proposed audit fees as stated

on the Billing Schedule of the Engagement Letter in detail . . . . [T]he Committee voted

unanimously to approve the Engagement Letter, including all proposed audit fees.” The

Committee’s minutes demonstrate, at most, that KPMG was engaged to perform an audit and

was to be paid an unknown fee. But the substance of the letter, including the details, terms,

and conditions, were not stated with any clarity or specificity. The obligations and liabilities

of KPMG and Singing River cannot be determined either by the Board’s or by the

Committee’s minutes. Accordingly, KPMG’s 2008 letter cannot be enforced, nor can the

separately attached dispute-resolution provision. Wellness, Inc., 178 So. 3d at 1291.

¶28.   Similarly, in 2009, the Board’s minutes concerning the fiscal year 2009 proposal state

only that the Board unanimously approved the fiscal year 2009 Engagement Letter and Cost

Report Assistance Engagement Letter, which were both approved by the Committee at their



                                              15
meeting on May 7, 2009. As in 2008, the Board omitted all of the terms and conditions of

the proposal. The minutes do not reflect that either letter was from KPMG, nor do the

minutes reveal any details, liabilities, or obligations of the proposal. While the fiscal year

2009 letter was part of the Board’s agenda, “boards of supervisors and other public boards

speak only through their minutes and their actions are evidenced solely by entries on the

minutes.” Thompson, 352 So. 2d at 796 (citations omitted) (emphasis added). Further, in

reviewing the May 7, 2009, Committee minutes that were incorporated into the Board’s

minutes by reference, the liabilities and obligations under the 2009 proposal cannot be

determined. The Committee’s minutes state that

       Mr. Crews presented the Engagement Letter from KPMG for the FY 2009
       audits, including the Financial Statement Audit, A-133 Audit, and the Benefit
       Plan Audit. He reviewed the proposed fee schedule, which is identical to the
       proposed fee schedule on the FY 2008 audit. . . . Mr. Crews also reviewed the
       Engagement Letter from KPMG for assistance in the preparation of the FY
       2009 Medicare Cost Report. He reviewed the proposed fee for the Cost Report
       assistance, which is also identical to the proposed fees included in the
       Engagement Letter from the prior year. . . . [T]he Committee voted
       unanimously to approve the Engagement Letters.”

¶29.   The Committee’s minutes failed to identify a single term or condition of KPMG’s

2009 proposal. The substance of the letter and its attachments were not stated with any

detail, clarity, or specificity. The obligations and liabilities of both parties under the 2009

letter cannot be determined from either the Board’s minutes or the Committee’s minutes.

Thus, the Court cannot enforce the 2009 letter, nor can it enforce the attachment containing

the dispute-resolution provision. Wellness, Inc., 178 So. 3d at 1291.




                                              16
¶30.   In fiscal years 2010, 2011, and 2012, the minutes are completely devoid of any

reference to KPMG’s letters. The Board’s minutes make no mention of any terms or

conditions of any such agreement for audit services with KPMG from 2010 to 2012. Simply

no minute evidence indicates that Singing River even engaged KPMG to perform audit

services in those years; thus, determining the liabilities and obligations of both KPMG and

Singing River under the 2010 through 2012 proposal letters is impossible, because the

Board’s minutes reveal no such discussion, review, or approval.

¶31.   Even if the Committee’s minutes reflect approval of KPMG’s 2010, 2011, and 2012

proposals, the Committee’s minutes are not admissible evidence of a contract for those years,

because the Board’s minutes do not reflect any action taken concerning the 2010 through

2012 letters. Although the Board has statutory authority to delegate to a Committee

“reasonable authority to carry out and enforce the powers and duties of the board of

trustees,”8 the Board “cannot delegate powers [e]ntrusted to that board, to be by that board

alone exercised, to any superintending board.” Dixon, 25 So. at 666 (citation omitted). The

board of trustees of a community hospital—not a committee—is statutorily required to “keep

minutes of its official business,”9 and “speaks and acts only through its minutes.” Wellness,

Inc., 178 So. 3d at 1290 (citation omitted). “[W]here a public board engages in business

with another entity, ‘no contract can be implied or presumed, it must be stated in express

terms and recorded on the official minutes and the action of the board.’” Id. at 1291



       8
           Miss. Code Ann. § 41-13-35(2).
       9
           Miss. Code Ann. § 41-13-35(3).

                                             17
(alteration omitted) (emphasis added) (citation omitted). Because the Board failed to include

any reference to KPMG’s 2010, 2011, and 2012 proposals in its minutes, the obligations and

liabilities of both parties cannot be determined, and, therefore, the Court cannot enforce

KPMG’s 2010, 2011, and 2012 proposal letters. Wellness, Inc., 178 So. 3d at 1291.

¶32.   Singing River’s counsel does not dispute whether letters were signed at KPMG’s

urging to conduct audit services; therefore, KPMG argues that the minutes rule should not

bar enforcement of the letters, including the attachment containing the dispute-resolution

provision. KPMG’s argument is unpersuasive, for Singing River cannot stipulate that which

is prohibited by law. The underlying rationale for the minutes rule provides transparency for

the benefit of the public. The purpose of the minutes requirement was previously described

by this Court as follows:

       (1)    That when authority is conferred upon a board, the public is entitled to
              the judgment of the board after an examination of a proposal and a
              discussion of it among the members to the end that the result reached
              will represent the wisdom of the majority rather than the opinion or
              preference of some individual member; and

       (2)    that the decision or order when made shall not be subject to the
              uncertainties of the recollection of individual witnesses of what
              transpired, but that the action taken will be evidenced by a written
              memorial entered upon the minutes at the time, and to which the public
              may have access to see what was actually done.

Wellness, Inc., 178 So. 3d at 1293 (emphasis added) (quoting Lee Cty. v. James, 178 Miss.

554, 174 So. 76, 77 (1937)). Singing River’s stipulation that an agreement was entered with

KPMG for audit services does not eradicate the legal requirement that “enough of the terms

and conditions of the contract” be included in the minutes for a determination of the



                                             18
obligations and liabilities of both parties. Thompson, 352 So. 2d at 797. Because the

minutes failed to include any terms or conditions of KPMG’s letters from 2008 to 2012, the

letters and their attachments are unenforceable.

¶33.   KPMG additionally argues that, if the trial court’s order finding that the “arbitration

agreement” was not enforceable singled out the dispute-resolution provision specifically for

application of the minutes rule, such an application would be preempted by the Federal

Arbitration Act (“FAA”).10 KPMG is correct that the FAA prohibits courts from invalidating

agreements to arbitrate under state laws applicable only to arbitration provisions. Taylor, 826

So. 2d at 713-14 (emphasis in original). The minutes rule, however, does not subject the

attachments containing the dispute-resolution provisions to special scrutiny. The trial court’s

order is quite clear that “the terms of the contract herein were not sufficiently spread across

the minutes and, thus, the arbitration agreement is unenforceable.” (Emphasis added.) The

order clearly applies to KPMG’s letters in their entirety. See Wellness, Inc., 178 So. 3d at

1291 (“[T]he minutes from the Board of Trustees’ meetings do not set forth sufficient terms

to establish the liabilities and obligations of the parties, and thus the court cannot enforce the

contract, much less the mediation or arbitration clauses therein.”). KPMG’s proposals for

2008 through 2012, including the attached dispute-resolution provisions, are unenforceable

because the Board’s minutes failed to include enough terms and conditions of the KPMG

letters and attachments; accordingly, determining the obligations and liabilities of both

parties under those agreements is impossible.

       10
          The engagement letters’ arbitration provision provided that the FAA would govern
arbitration.

                                               19
       II.     Burden of Recordation

¶34.   “The burden of establishing the existence of an arbitration agreement, in line with the

burden of establishing the existence of a contract, rests on the party seeking to invoke it.”

Wellness, Inc., 178 So. 3d at 1292 (citing Trinity Mission Health & Rehab. of Holly

Springs v. Lawrence, 19 So. 3d 647, 651-52 (Miss. 2009)). “It is the responsibility of the

entity contracting with the Board, not the responsibility of the Board itself, to ensure that ‘the

contract is legal and properly recorded on the minutes of the board.’” Wellness, Inc., 178

So. 3d at 1291 (citations omitted); see also Jackson Equip. & Serv. Co. v. Dunlop, 172 Miss.

752, 160 So. 734, 737 (1935) (“It is incumbent upon persons or corporations making

contracts with a county to see that they are legal contracts.”). KPMG, the party seeking to

invoke the dispute-resolution clause, must first establish the existence of a contract including

such a clause. KPMG has not met its burden. KPMG failed to ensure that the letters and their

attachments were legally and properly recorded on the Board’s minutes.

¶35.   The Board’s minutes failed to include any terms or conditions referenced in the

KPMG letters in 2008 and 2009. The Committee’s minutes that were incorporated into the

Board’s minutes by reference in 2008 and 2009 also failed to identify any of the terms or

conditions referred to in KPMG’s letters. In 2010, 2011, and 2012, no mention of the KPMG

letters can be found in the minutes of the Board. No evidence in the Board’s minutes

demonstrates that Singing River engaged KPMG to perform audit services in those years.

It was KPMG’s folly to rely upon the Board to record the terms and conditions of the letters

in its minutes. Bridges v. Clay Cty. Supervisors, 58 Miss. 817, 820 (1881). Because the



                                               20
terms and conditions of KPMG’s 2008, 2009, 2010, 2011, and 2012 letters were not spread

across the Board’s minutes, the obligations and liabilities of the parties cannot be determined,

and, therefore, the “court cannot enforce the contract[s], much less the mediation or

arbitration clauses [referenced] therein.” Wellness, Inc., 178 So. 3d at 1291.

       III.   Delegation Clause

¶36.   Though KPMG argues in its brief that the Court’s first inquiry must be whether the

letters are enforceable contracts, KPMG proceeds to argue that the dispute-resolution

provisions contain a “delegation clause”; thus, KPMG asserts that an arbitrator, not the

Court, must decide “[a]ny issue concerning the extent to which any dispute is subject to

arbitration” as well as “any dispute concerning the applicability, interpretation, or

enforceability of these dispute-resolution procedures, including any contention that all or part

of these procedures is invalid or unenforceable.” KPMG asserts that the issue of whether the

letters are enforceable under Mississippi’s minutes rule is for an arbitrator to decide. We

disagree. Pursuant to the minutes rule, the letters signed by Crews are unenforceable in their

entirety. Thus, the delegation clause contained in the dispute-resolution provision attached

to the engagement letters is unenforceable as well. This issue is without merit.

       IV.    Collateral Estoppel

¶37.   KPMG next argues that the trial court was collaterally estopped from ruling that the

dispute-resolution provision in the proposal letters was not valid and enforceable, because

a federal district court found that Singing River and KPMG had entered into a valid

arbitration agreement. Jones v. Singing River Health Serv’s Found., Nos. 1:14CV447 -LG-



                                              21
RHW, 1:15CV1 -LG- RHW, 1:15CV44 -LG- RHW, 2016 WL 1254385 (S. D. Miss. March

29, 2016).

¶38.   Mississippi’s doctrine of collateral estoppel “precludes relitigating a specific issue,

which was: (1) actually litigated in the former action; (2) determined by the former action;

and (3) essential to the judgment in the former action.” Gibson v. Williams, Williams &

Montgomery, P.A., 186 So. 3d 836, 845 (Miss. 2016) (citation omitted). These elements are

not met here. The federal district court did not consider whether the letters were spread

across the Board’s minutes. Rather, the district court found only that Singing River was

implicitly authorized to enter into an arbitration agreement under Mississippi Code Section

41-13-35(5).11 Because no element of collateral estoppel is met, this issue is without merit.

       V.     Direct-Benefit Estoppel

¶39.   KPMG last argues that the trial court erred by refusing to compel Singing River to the

arbitral forum pursuant to the doctrine of direct-benefit estoppel. “Direct-benefit estoppel

involve[s] non-signatories who, during the life of the contract, have embraced the contract

despite their non-signatory status, but then, during litigation, attempt to repudiate the

arbitration clause in the contract.” Scruggs v. Wyatt, 60 So. 3d 758, 767 (Miss. 2011)

(emphasis added) (quoting Noble Drilling Servs., Inc. v. Certex USA, Inc., 620 F.3d 469,

473 (5th Cir. 2010)). The doctrine of direct-benefit estoppel applies to non-signatories.

Michael Crews signed the letters “on behalf of Singing River[.]” Furthermore, a public



       11
          Singing River argues that community hospitals do not have statutory authority to
enter into arbitration agreements. The Court declines to address this argument, since the
minutes rule bars enforcement of the engagement letters in their entirety.

                                             22
board may not be bound by estoppel unless the agreement at issue is duly and lawfully

entered upon its minutes. Butler v. Bd. of Supervisors for Hinds Cty., 659 So. 2d 578, 582

(Miss. 1995) (quoting Colle Towing Co., Inc. v. Harrison Cty., 213 Miss. 442, 57 So. 2d

171, 172 (1952)). As such, the doctrine of direct-benefit estoppel does not apply. This issue

is without merit.

                                     CONCLUSION

¶40.   KPMG’s 2008, 2009, 2010, 2011, and 2012 letters were not spread across the Board’s

minutes. The Court cannot enforce these contracts or the dispute-resolution clauses attached

to them. KPMG’s additional arguments concerning the delegation clause, collateral estoppel,

and direct-benefit estoppel are without merit. The trial court’s order denying KPMG’s motion

to compel arbitration is affirmed. The case is remanded for further proceedings.

¶41.   AFFIRMED AND REMANDED.

    WALLER, C.J., KITCHENS, P.J., KING, COLEMAN, MAXWELL, BEAM,
CHAMBERLIN AND ISHEE, JJ., CONCUR.




                                             23